DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1, 3, 6-9, 11, 14-16 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   Claim(s) 1, 3, 9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 2022/0232520 A1), referred as Yoshioka’520 in view of Yoshioka (US 2022/0287044 A1) , referred to Yoshioka’044

Regarding claim 1, Yoshioka (US 20220232520 A1) teaches a method performed by a terminal in a wireless communication system, the method comprising:
setting priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions (see para 0181 “the control unit may set the priority levels assigned to the plurality of sidelink feedback channels based on a timing at which a reception is performed on the at least one of the plurality of sidelink control channels or the plurality of sidelink shared channels.”);
performing the plurality of PSSCH receptions from at least one other terminal (see para 0181 “a reception is performed on the at least one of the plurality of sidelink control channels or the plurality of sidelink shared channels.”);
in case that the terminal is capable of maximum of N PSFCH transmissions  (see para 0083 “a terminal transmits one or multiple PSFCHs, a maximum value X of the number of one or multiple PSFCHs may be defined”)  and a number of at least one PSFCH transmission corresponding to the plurality of PSSCH receptions is greater than the N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission to be equal to the N PSFCH transmissions based on the priority values regarding the plurality of PSSCH receptions (see para 0081 “the number of one or more multiple PSFCHs to be transmitted simultaneously from a terminal may be defined as X_A”; see para 0085 “if X_A>X is satisfied, the terminal may select X PSFCHs, and the terminal may simultaneously transmit the selected X PSFCHs”; see para 0090 “a terminal may select which PSFCHs of X_A PSFCHs are to be simultaneously transmitted by prioritizing one or more multiple PSFCHs corresponding to PSCCH.”) [ X_A>X implies that the number of one or more multiple PSFCHs is greater than the max X number of PSFCH, the terminal may select X PSFCHs; terminal selecting X PSFCHs is interpreted as determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission to be equal to the N PSFCH transmissions]; and
performing, one or more PSFCH transmissions to the at least one other terminal, based on the number of the at least one simultaneous PSFCH transmission. see para 0090 “a terminal may select which PSFCHs of X_A PSFCHs are to be simultaneously transmitted by prioritizing one or more multiple PSFCHs corresponding to PSCCH.”) ;
Yoshioka teaches setting priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions, however it doesn’t teach receiving priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions.
Yoshioka (US 20220287044) teaches receiving priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions (see para 0100 “ the priority in the above conditions may be notified by SCI.”; see para 0067 “The terminal 20B receives the SCI”; see para 0075 “The priority order for use may be a priority order of a PSCCH and PSSCH associated with the PSFCH.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions in the system of Yoshioka’520. The motivation is to enhance reliability (Yoshioka’044: see para 0080)

Regarding claim 9, Yoshioka (US 20220232520 A1) teaches a terminal in a wireless communication system, the terminal comprising:
A transceiver (see para 0165 “Each of the terminal 20 .. may be physically configured as a computer device including .. an input device 1005”) and 
At least one processor coupled with the transceiver (see para 0165 “Each of the terminal 20.. described above may be physically configured as a computer device including a processor 1001,.. an input device 1005, an output device 1006, a bus 1007.”) and configured to:
set priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions (see para 0181 “the control unit may set the priority levels assigned to the plurality of sidelink feedback channels based on a timing at which a reception is performed on the at least one of the plurality of sidelink control channels or the plurality of sidelink shared channels.”);
perform the plurality of PSSCH receptions from at least one other terminal (see para 0181 “a reception is performed on the at least one of the plurality of sidelink control channels or the plurality of sidelink shared channels.”);
in case that the terminal is capable of maximum of N PSFCH transmissions  (see para 0083 “a terminal transmits one or multiple PSFCHs, a maximum value X of the number of one or multiple PSFCHs may be defined”)  and a number of at least one PSFCH transmission corresponding to the plurality of PSSCH receptions is greater than the N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission to be equal to the N PSFCH transmissions based on the priority values regarding the plurality of PSSCH receptions (see para 0081 “the number of one or more multiple PSFCHs to be transmitted simultaneously from a terminal may be defined as X_A”; see para 0085 “if X_A>X is satisfied, the terminal may select X PSFCHs, and the terminal may simultaneously transmit the selected X PSFCHs”; see para 0090 “a terminal may select which PSFCHs of X_A PSFCHs are to be simultaneously transmitted by prioritizing one or more multiple PSFCHs corresponding to PSCCH.”) [ X_A>X implies that the number of one or more multiple PSFCHs is greater than the max X number of PSFCH, the terminal may select X PSFCHs; terminal selecting X PSFCHs is interpreted as determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission to be equal to the N PSFCH transmissions] ; and
perform, one or more PSFCH transmissions to the at least one other terminal, based on the number of the at least one simultaneous PSFCH transmission. see para 0090 “a terminal may select which PSFCHs of X_A PSFCHs are to be simultaneously transmitted by prioritizing one or more multiple PSFCHs corresponding to PSCCH.”) ;
Yoshioka teaches set priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions, however it doesn’t teach receive priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions.
Yoshioka (US 20220287044) teaches receive priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions (see para 0100 “ the priority in the above conditions may be notified by SCI.”; see para 0067 “The terminal 20B receives the SCI”; see para 0075 “The priority order for use may be a priority order of a PSCCH and PSSCH associated with the PSFCH.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving priority values regarding a plurality of physical sidelink shared channel (PSSCH) receptions in the system of Yoshioka’520. The motivation is to enhance reliability (Yoshioka’044: see para 0080)

Regarding claim 3, 11, Yoshioka’520 teaches in case that a number of at least one PSFCH transmission corresponding to the plurality of PSSCH receptions is equalt to or less than the N PSFCH transmissions, determining the number of the at least one simultaneous PSFCH transmission to be equal to the number of the at least one PSFCH transmission corresponding to plurality of PSSCH receptions. (see para 0085 “In a case where a terminal simultaneously transmits one or multiple PSFCHs, the number X_A of one or multiple PSFCHs may be limited to be less than or equal to X”; see para 0097 “If the number of one or more PSFCHs is X_A in a case in which the terminal for receiving the PSCCH and/or PSSCH is to simultaneously transmit the one or multiple PSFCHs, a terminal for transmitting PSCCH and/or PSSCH shall transmit a PSCCH signal and/or a PSSCH signal to the receiving terminal, so that it is ensured that X_A is less than or equal to a maximum value X of the number of one or multiple PSFCHs to be simultaneously transmitted.’)

6.   Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 2022/0232520 A1), referred as Yoshioka’520 and Yoshioka (US 2022/0287044 A1) , referred to Yoshioka’044  in view of  translation of Chinese application Wang (CN 112653541) and further in view of Cosma (WO2018/064009) 

Regarding claims 6, 14, Yoshioka’520 doesn’t teach wherein the performing of the one or more PSFCH transmissions to the at least one other terminal comprises determining a transmission power of the one or more PSFCHs based on at least one of a maximum output power, a downlink pathloss value, or a scaling factor, wherein the maximum output power is determined based on the number of the at least one simultaneous PSFCH transmission, wherein the downlink pathloss is determined based on a channel state between the least one other terminal and a base station, and 
	Wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCH transmissions.
 Wang teaches wherein the performing of the one or more PSFCH transmissions to the at least one other terminal comprises determining a transmission power of the one or more PSFCHs based on at least one of a maximum output power (see page 3,2nd para “ the receiving terminal determines M PSFCH resources according to … the transmission power”), a downlink pathloss value, or a scaling factor, wherein the maximum output power is determined based on the number of the at least one simultaneous PSFCH transmission, (see page 3, 2nd para “ the receiving terminal determines M PSFCH resources according to … the transmission power corresponding to the X PSFCH resources….: the receiving terminal sequentially accumulates the transmitting power corresponding to the PSFCH resources of the X PSFCH resources .. the accumulation result after the transmission power corresponding to the M PSFCH resources”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the pathloss value and subcarrier spacing value in the system of Yoshioka’520. The motivation is to ensure that the M PSFCH resources are transmitted within the transmission capability (see page 3 2nd para lines 7-8)
Wang doesn’t teach wherein the downlink pathloss is determined based on a channel state between the least one other terminal and a base station, and 
	Wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCH transmissions.
	Cosma teaches the downlink pathloss is determined based on a channel state between the least one other terminal and a base station (see para 0096 “ channel characteristics (e.g., the pathloss value”), and 
	Wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCH transmissions. (see para 0112 “ Transmission power may be scaled down by different factors, for example, depending on the numerology block. Scaling may be applied to certain numerology blocks, for example, according to one or more priority rules depending on a property of the numerology block (e.g. , subcarrier spacing value.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the pathloss value and subcarrier spacing value in the system of Yoshioka’520. The motivation is to determine transmission power (Cosma: see para 0003)

7.   Claim 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 2022/0232520 A1), referred as Yoshioka’520 in view of Yoshioka (US 2022/0287044 A1) , referred to Yoshioka’044 and further in view of Lei (WO2020143756 A1)

Regarding claims 7, 15, Nguyen doesn’t teach receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. 
Lei WO2020143756A1 teaches receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB) (See “the UE 202 can transmit synchronization signals in line with the transmission timing synchronized to the synchronization source 210. The synchronization signals can be a sequence of periodically transmitted SSSB burst”), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. (see para 0065 “For example, S-PSS, S-SSS, and PSBCH symbols within a SSSB can have the same total power, and the transmission power per RE for PSBCH DMRS can be the same as that of the S-PSS, SPSS, and the respective PSBCH data.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal in the system of Modified Yoshioka’520. The motivation is to provide synchronization for sidelink communication. (Lei: see para 0005).

Regarding claims 8, 16, Modified Nguyen doesn’t teach teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH.
Lei  teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH( see para 0007 “ A transmission power per RE of a PSBCH DMRS in the SSSB is the same as that of the S-PSS, the S-SSS, or the PSBCH in the S-SSB” para 0053 “In the Fig. 6 example, the subcarrier spacing of 60 kHz is used as an example. However, in other examples, different subcarrier spacings may be used for transmitting SSSBs. . Corresponding to different  subcarrier spacings, different number of slots can be included in a subframe. Accordingly, depending on the used subcarrier spacings and configured time domain resources for SSB transmission, the slot number carried in a SSSB can accordingly be determined.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a transmission power of the S-SSB is determined based on at least one scaling factor in the system of Modified Yoshioka’520. The motivation is to provide synchronization for side link communication. (Lei: see para 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416